Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites: “approximating the surgical instrument to bend the spinal rod”
It is not clear what the mete and bounds of “approximating (a) surgical instrument” are since the surgical instrument has not be defined have any particular features i.e. this claim does not define the arm assemblies are part of the surgical instrument.
There is insufficient antecedent basis for “the surgical instrument” and “the spinal rod.”





Allowable Subject Matter
Claims 11-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
It is in the opinion of the examiner that the art of record neither anticipates nor renders obvious “(claim 1) bending the surgical rod through the engagement of the first plurality of teeth with the second plurality of teeth such that approximating the first and second handles in a first direction bends the surgical rod in a first orientation and approximating the first and second handles in a second direction different from the first direction bends the surgical rod in a second orientation different to the first orientation” in combination with the rest of the claimed limitations set forth in the independent claim.
Searching by the Examiner yielded prior art as follows:
Wade (US Patent 9,820,793) discloses	 two handles for grasping, a pair of movable tips, a pivot between the proximal handle and distal tensioning tips, and holding clamps proximal to the tips, as seen in at least Figure 1. 
Siebrandt (US Patent 2,291,413) discloses two handles and respective jaws with teeth, as seen in at least Figure 2.
The combination of the above references provides no teaching nor would it have been obvious to combine the features as required by the claims and would require hindsight since there is no motivation to modify the prior art. Therefore, it is concluded by the examiner that claims 1-10 and 20 of the present invention are allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA M EKIERT/Primary Examiner, Art Unit 3725